Citation Nr: 0312247	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-00 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left lower extremity secondary to service-connected low back 
disability.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1990 to October 
1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 decision by 
the RO which denied an increased rating for the low back 
disability and secondary service connection for a left lower 
extremity disability.  The Board remanded the appeal to the 
RO for additional development in February 2001.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board remanded the appeal to the RO 
in February 2001 to determine the nature and etiology of the 
veteran's left lower extremity complaints and the current 
severity of his low back disability.  The Board specifically 
requested that the examiner provide opinions as to whether 
the left lower extremity symptoms were due to or aggravated 
by the service-connected low back disability, and whether 
there was any functional loss of the low back due to pain or 
on repeated use.  

Although the veteran was examined by VA in March and April 
2002, the findings do not provide a clear picture of the 
nature or etiology of his left lower extremity problems or 
provide sufficiently detailed information to assess the 
degree of functional impairment under the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, it is noted 
that the VA neurologist suggested that the veteran's low back 
pain was idiopathic in nature, while the orthopedists opined 
that his low back pain "could be" related to a tight 
hamstring.  The Board is troubled by the fact that the 
orthopedist indicated that he was unable to locate a May 2000 
VA MRI report in the record, while the neurologist 
specifically referred to the report.  The neurologist noted 
that the MRI showed disc protrusion and bulging at the L4-5 
and L5-S1 level.  However, he didn't mention that it also 
showed "minimal impingement on the anterior aspect of the 
dural sac."  While the Board is not competent to offer a 
medical opinion, it would appear that impingement is a 
significant finding and suggests that the veteran's pain is 
something more than "idiopathic."  Moreover, neither report 
provided sufficiently detailed information to assess the 
degree of functional impairment under the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that the Board erred 
in not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The DeLuca Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the appellant's 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.  The Court also held 
that any identified functional loss should be, if feasible, 
expressed in terms of additional range of motion loss.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance. 

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
necessary.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Additionally, the Board notes that during the pendency of 
this appeal the rating criteria for intervertebral disc 
syndrome (Diagnostic Code 5292) were revised, effective 
September 23, 2002.  In reviewing the evidentiary record, it 
appears that the RO did not consider the revised rating 
criteria, nor, for that fact, any other potentially 
applicable rating criteria for back pathology, other than 
Diagnostic Code 5295.  The Court has indicated that when a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
When readjudicating the increased rating claim, the RO must 
consider both the old and the revised rating criteria.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2002).  Where, as 
here, the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA and non-VA who treated him 
for his low back disability and left 
lower extremity complaints since April 
2002.  After securing the necessary 
releases, the RO should obtain these 
records and associate them with the 
claims file.  If records cannot be 
obtained, this should be noted in the 
claims folder, and the veteran should be 
notified and so advised.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and, if feasible, 
the etiology of any identified disability 
of the left lower extremity, and the 
current severity of his service-connected 
low back disorder.  The claims folder, a 
copy of this REMAND, and a copy of the 
revised rating criteria for 
intervertebral disc syndrome must be made 
available to the examiner for review.  
The examiner must indicate whether the 
file has been reviewed.  All appropriate 
testing should be undertaken in 
connection with the examination.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, that should so indicated and 
an explanation provided.  The clinical 
findings and reasons upon which the 
opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

I  The examiner should diagnose all 
disabilities of the left lower 
extremity and offer an opinion as to 
whether it is at least as likely as 
not that any identified disability 
of the left lower extremity is 
proximately due to or the result of 
the service-connected low back 
disability.  The examiner should 
also comment on whether it is at 
least as likely as not that any 
identified disability of the left 
lower extremity is being aggravated 
by the service-connected low back 
disability.  If aggravation is 
noted, the degree of aggravation 
should be quantified, if possible.  
In formulating a response, the 
physician should utilize the 
highlighted phrase which sets forth 
the standard of proof necessary to 
prove a claim.  

II  The examiner should note any 
limitation of motion in the 
lumbosacral spine, and indicate what 
is considered normal range of 
motion.  

III  The examiner should determine 
whether the low back exhibits 
weakened movement, excess 
fatigability, or incoordination 
which is attributable to the service 
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion 
or favorable, intermediate or 
unfavorable ankylosis.  

IV  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
lower back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

The examiner should be advised that all 
rating criteria potentially applicable in 
this case must be addressed so that the 
Board may rate the veteran's low back 
disability in accordingly.  

4.  The veteran hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
low back disability have been provided by 
the examiner and whether the examiner has 
responded to all questions posed.  If the 
report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the old and revised rating criteria for 
the musculoskeletal system, the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC for all evidence 
received since the previous SSOC issued 
in February 2003, and given the 
opportunity to respond thereto.  If the 
veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examination(s) should 
be included in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


